                                 Case 1:21-cv-00409-CCR Document 2 Filed 03/19/21 Page 1 of 1

JS 44 (Rev. 08/18)
                                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except                                       as
provided by local rules of court. This form, approved by the Judicial Conference of the united States in September 1 974, is required for the use of the ( lerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)


Wff}                                and Lifetime Motor Cars, Inc., Individually and                                                                 Sun Auto Group, Inc., and Brian M. Malchak
on Behalf of All Others Similarly Situated


   (b) County of Residence of First Listed Plaintiff                  Erie                                        County of Residence of First Fisted Defendant
                                 (EXCEPT IN U. S FLA1STIFF CASES)                                                                                   (IN (J S PLA ISTIFF CASES ONL Y)

                                                                                                                  NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                              THE TRACT OF LAND INVOLVED.


                                                                                                                   Attorneys (If Know)
 HogaritWflilcfyMftCNttme' /*'^resSl               Telephone Number)
 2410 N. Forest Road, Suite 301
Amherst, NY 14068


II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                             III. CITIZENSHIP OE PRINCIPAL PARTIES (Placean "X" in One Box.for Plain,iff
                                                                                                              (For Diversity Cases Only)                                                ami One Boxfor Defendant)
   I   U.S. Government                  2^ 3 Federal Question                                                                             PTE         DEE                                                  FIT       DEF

         Plaintiff                                (U.S. Government Not a Party)                         Citizen of This State                   I           I     Incorporated or Principal Place                4      4
                                                                                                                                                                    of Business In This Stale


_ 2    U.S. Government                  _ 4     Diversity                                               Citizen of Another State                2           2     Incorporated and Principal Place               5      5
         Defendant                                (Indicate Citizenship ofParties in Item III)                                                                       of Business In Another State

                                                                                                        Citizen or Subject of a                 3           3     Foreign Nation                                 6      6
                                                                                                            Forcien Country

IV. NATURE OF SUIT (Placean "X m One Box Only)                                                                                                          Click here for: Nature of Suit Code Descriptions,
          CONTRACT                                                   TOUTS                                  FORFEIT I KK/PK.N AI.TY                       BANKRUPTCY                         (VI I IKK STATUTES

   1 10 Insurance                        PERSONAL INJURY                     PERSONAL INJURY                625 Drug Related Seizure                 422 Appeal 28 USC 158                375 False Claims Act
   120 Marine                            310 Airplane                        365 Personal Injury -            of Property 21 USC881             _ 423 Withdrawal                        _ 376 Qui Tarn (3 1 USC
   130 Miller Act                        315 Airplane Product                    Product Liability      _ 690 Other                                      28 USC 157                           3729(a))
   140 Negotiable Instnimcnt                 Liability                       367 Health Care'                                                                                             400 State Reapportionment
   150 Recovery of Overpayment      _ 320 Assault. Libel &                      Pharmaceutical                                                       PRQPKKTV RIGHTS                    / 4 10 Antitrust
       & Enforcement of Judgment       Slander                                  Personal Injury                                                      820 Copyri gilts                     430 Banks and Banking
   151 Medicare Act              _ 330 Federal Employers'                       Product Liability                                                 830 Patent                              450 Commerce
   152 Recovery of Defaulted           Liability                             368 Asbestos Personal                                              _ 835 Patent - Abbreviated                460 Deportation
       Student Loans               340 Marine                                    Injury Product                                                          New Drug Application             470 Racketeer Influenced and
       (Excludes Veterans)          .    345 Marine Product                      Liability                                                      _ 840 Trademark                               Corrupt Organizations
   153 Recovery of Overpayment                 Liability                 PERSONAL PROPERTY                            I.AHOR                         SOCIAL .SECURITY                     480 Consumer Credit
       of Veteran's Benefits             350 Motor Vehicle                   370 Other Fraud            _ 7 1 0 Fair Labor Standards                 861 HIA (I395ff)                     485 Telephone Consumer
   160Stockltoldcrs' Suits               355 Motor Vehicle                   37 1 Truth in Lending              Act                                  862 Black Lung (923)                      Protection Act
   190 Other Contract                        Product Liability               380 Other Personal         .   720 Labor,'Management                    863 D1WC/DIWW (405(g))               490 Cable/Sat TV
   195 Contract Product Liability        360 Other Personal                      Property Damage                Relations                            864 SSID Title XVI                   850 Securities/Commodities'
   196 Franchise                             Injury                          385 Property Damage            740 Railway Labor Act                    S65 RSI (405(g))                          Exchange
                                         362 Personal Injury -                   Product Liability          75 1 Family and Medical                                                       890 Other Statutory Actions
                                             Medical Malpractice                                                Leave Act                                                                 89 1 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PE TITIONS                 790 Oliver Labor Litigation              FEDERAL FAX .SUITS                   893 Environmental Matters
   210 Land Condemnation                 440 Other Civil Rights              Habeas Corpus:                 791 Employee Retirement                  870 Taxes (U.S. Plaintiff            895 Freedom of Information
   220 Foreclosure                       441 Voting                          463 Alien Detainee                 Income Security Act                      or Defendant)                         Act

   230 Rent Lease & Ejectment            442 Employment                      510 Motions to Vacate                                                   871 IRS—Third Party                  896 Arbitration
   240 Torts to Land                     443 Housing'                            Sentence                                                                 26 USC 7609                     899 Administrative Procedure
   245 Tort Product Liability                  Accommodations                530 General                                                                                                      Act/Review or Appeal of
   290 All Other Real Property           445 Amer. w, Disabilities -         535 Death Penalty                   IMMIGRATION                                                                  Agency Decision
                                               Employment                    Other:                         462 Naturalization Application                                                950 Constitutionality of
                                         446 Amer. w'Disabilities -          540 Mandamus & Other           465 Other Immigration                                                              State Statutes
                                               Oilier                        550 Civil Rights                   Actions
                                         448 Education                       555 Prison Condition
                                                                             560 Civil Detainee -
                                                                                 Conditions of
                                                                                 Confinement

V . ORIGIN (Place an "X" in One Box Only)
   I   Original        X       2 Removed from                    3     Remanded from                  4 Reinstated or             5 Transferred from                 6   Multidistrict               8 Multidistrict
       Proceeding                State Court                           Appellate Court                  Reopened                    Another District                     Litigation -                  Litigation -
                                                                                                                                    (specify)                            Transfer                      Direct File

                                          Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictional statutes unless diversity):
                                           15 U.S.C. 1
VI. CAUSE OF ACTION Brief description of cause:
                                              Sherman Act Antitrust Claim and Related Claims
VII. REQUESTED IN                             / CHECK IF THIS IS A CLASS ACTION                             DEMAND S                                            CHECK YES only if demanded in complaint:

       COMPLAINT:                                UNDER RULE 23, F.R.Cv.P.                                      5,000,000.00                                     JURY DEMAND:                 X Yes          DNo

VIII. RELATED CASE(S)
                                               (See instructions):
         IF ANY                                                        JUDt                                                                          DOCKET NUMBER

DATE                                                                            l\/rl4tf«7i)F ATTORNEY OF RECORD

03/19/2021
FOR OFFICE USE ONLY


   RECEIPT H                     AMOUNT                                          APPLYING IFP                                     JUDGE                                  MAG. JUDGE


                    Print                               Save As...                                                                                                                            Reset
